RESOLUCIÓN.
Puerto Rico, veinte de Agosto de mil novecientos. Visto el presente recurso gubernativo interpuesto por el abogado Don Hilario Cuevillas Hernández, á nombre de la sociedad New Colonial Company, Limited, de Londres, contra negativa del Registrador de la Propiedad de esta Capital, á inscribir una escritura de venta de fincas y cesión de créditos hipotecarios. — Resultando: Que por escritura pública otorgada en esta Capital ante el Notario de la misma Don Santiago Rosendo Palmer, como sustituto del de la misma clase Don Mauricio Guerra Mondragón y Mejias, en catorce de Abril del corriente año, Mr. Richard Silberrad Brovon como apoderado de Mr. Edwin Waterhouse, en su *327concepto de liquidador de la extinguida Compañía Colonial Limitada, de Londres, vendió á la Sociedad New Colonial Company, Limited, de la misma vecindad, dos fincas rústicas que á la expresada Compañía pertenecían en propiedad, radicadas ambas en el partido de Loiza y le cedió y traspasó además dos créditos hipotecarios que le correspondían, el uno contra la sociedad The Canovanas Sugar Factory, Limited, con hipoteca sobre los terrenos y demás - pertenencias de la Factoría Central de Canóvanas, del mismo, término municipal, y el otro, contra Don Wenceslao Borda y Rueda, con igual garantía sobre la hacienda Esperanza, del partido de Manatí; y que presentado dicho documento al Registrador de esta Capital para su inscripción, en cuanto á las dos fincas y créditos correspondientes á la demarcación del. expresado Registro, le fué denegada por el Registrador según nota puesta al pie del mismo documento, por el defecto insubsanable de no resultar el liquidador de la sociedad Colonial Company, Limited, Mr. Edwin Water-house, que con tal carácter confería poder á Mr. Richard Silberrad Brovon, estuviera facultado para la cesión y venta que dicho título comprendía, y por no ser tampoco bastante el antes citado poder. — Resultando: Que, notificada esta nota á Don Miguel L. Arzuaga, como representante del expresado documento, en nueve de Julio último, en trece del presente mes de Agosto compareció ante este Tribunal el Licenciado Don Hilario Cuevillas Hernández, á nombre de la sociedad New Colonial Company, Limited, de Londres, acompañando el aludido documento é interponiendo el presente recurso gubernativo en solicitud de que se tuvierá por interpuesto y que poniéndolo desde luego y sin pérdida de tiempo en conocimiento del Registrador de la Propiedad, en su oportunidad se declarara con lugar dicho recurso, ordenando al Registrador la inscripción de la expresada escritura. — Considerando: Que inspirada la Orden General número 99 de treinta de Abril último en el propósito de facilitar el despacho de los negocios del Regis*328tro, como se expresa en su preámbulo, es evidente que la reforma que por la misma se establece en el procedimiento para la resolución de los recursos gubernativos contra la negativa de los Registradores de la Propiedad á inscribir ó anotar los títulos que se presenten al Registro, no obedece á otro propósito que al de establecer un procedimiento breve y sencillo para la resolución de- los expresados recursos, en sustitución del que establecían las disposiciones de la Ley Hipotecaria y su Reglamento, que resultaba más dilatado y costoso; y que habiendo sido derogadas dichas disposiciones por la expresada Orden General en cuanto se opongan á lo ordenado por ella, no puede ser potestativo en las partes utilizar el uno ó el otro procedimiento, según más le convenga, sino que deben ajustarse precisamente á las prescripciones de la citada Orden General, por el único procedimiento vigente. — Considerando : Que de los preceptos que sobre el particular contiene dicha Orden General se desprende que el nuevo procediíniento que establece, difiere del antiguo, en que la parte que no estuviese conforme con la negativa del Registrador y quisiese recurrir contra ella gubernativamente, sin ver de recoger el documento para interponer el recurso dentro de los treinta días siguientes al de la fecha del asiento de presentación, ó después de pasado este término, como también podrá practicarse, ha de preparar el recurso dejando el documento en poder del Registrador para que sea éste el que lo remita por el correo más próximo á este Tribunal Supremo, que lo resolverá dentro de los diez días siguientes, durante cuyo término, así el Registrador, con conocimiento previo del recurso, como el interesado, podrán exponer por escrito al Tribunal todo lo que estimen pertinente; sin perjuicio del derecho de la parte para retirar el documento, si estuviere conforme con la calificación del Registrador, ó para impugnarla ante los Tribunales de Justicia, como también puede hacerlo, en uso del derecho que para ello le concede la Ley Hipotecaria vigente. —Considerando: Que, no habiéndose ajustado á las pres*329cripciones de la citada Orden General la interposición del presente recurso, no debe ser admitido. No ha lugar á la admisión del presente recurso gubernativo interpuesto á nombre de la sociedad New Colonial Company, Limited, de Londres; devolviéndose al representante de dicha sociedad el documento presentado; y diríjase al Registrador de la Propiedad de esta Capital copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, á los efectos procedentes. Lo acordaron y firman los Señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M> Figueras. — Rafael Nieto Abeillé. — E. de J. López Gaztambide, Secretario.